Citation Nr: 9923461	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-10 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a right sacroiliac 
joint, pelvis, and right hip disorder, to include as 
secondary to the service connected disability of chronic low 
back pain, with central disc bulge protrusion L5-S1 and 
central disc bulge L4-5.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from March 1991 to January 
1996.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, in 
August 1996 that denied the claimed benefits.

This case was previously before the Board in April 1998 at 
which time the issue of an increased rating for the service 
connected low back disability was denied and the service 
connection issue now before the Board was remanded for 
further development of the evidence.  Following completion of 
the requested development, the RO continued to deny service 
connection and the case has now been returned to the Board 
for completion of appellate consideration.


FINDINGS OF FACT

1.  The claim for service connection for a right sacroiliac 
joint, pelvis, and right hip disorder, to include as 
secondary to the service connected disability of chronic low 
back pain, with central disc bulge protrusion L5-S1 and 
central disc bulge L4-5, is not accompanied by any medical 
evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for a right sacroiliac 
joint, pelvis, and right hip disorder, to include as 
secondary to the service connected disability of chronic low 
back pain, with central disc bulge protrusion L5-S1 and 
central disc bulge L4-5, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that no 
abnormalities were found in the right sacroiliac joint, 
pelvis, or right hip during an entrance examination in 
February 1991.  Treatment records show that he was treated 
for back pain with numbness in the right gluteal region in 
October 1993.  The impression given was of a muscular strain.  
The veteran complained of back pain that radiated down his 
right leg in February 1994, and the impression given was of 
back strain.  In August 1995 the veteran was treated for 
chronic lower back pain, as well as pain in the posterior 
right thigh and paresthesias.  Records show that the veteran 
was treated for pain in the right sacroiliac joint and at L5-
S1 in September 1995.  The veteran was assessed as having 
dysfunction in the sacroiliac joint.  The veteran continued 
to receive treatment concerning his sacroiliac joint in 
October 1995, and was noted to have snapping hip syndrome.  
October 1995 records also noted a palpable mass over the 
right sacroiliac joint when touched.  A consultation record 
dated in November 1995 reported that a CT (computed 
tomography) scan found no sacroiliac lesions on the right 
side.  The report of the veteran's separation examination 
dated in December 1995 did not include any notations on the 
veteran's sacroiliac joint, pelvis, or right hip.  A report 
of medical history dated in December 1995 included the 
veteran's history of painful joints.

After service, a VA examination in July 1996 noted the 
veteran's report of a slight bulge approximately the size of 
a quarter in the right posterior sacroiliac area, which the 
examiner could not detect.

A subsequent VA examination in August 1996 noted the 
veteran's history of low back and hip problems.  The examiner 
listed an impression of mechanical back pain and hip 
distress, with an otherwise satisfactory physical 
examination.

A VA examination in April 1997 found a localized trigger 
point at the right superior iliac area, which was consistent 
with the mid gluteus medius musculature, without any 
radiation distally.  Examination of both hips did not reveal 
any limitation in range, with full hip flexion of 0-125 
degrees, and hip abduction of 0-45 degrees.  No groin, hip, 
or distal radiation was generated by passive movements.

On VA examination in March 1999, it was noted that the 
veteran had full range of motion of the right hip without any 
pain.  There was no evidence of any clicking motion, except 
at the very extremes of internal rotation, which could be 
described as a snapping sensation.  The examiner gave his 
opinion that the veteran did not have a disorder of the right 
sacroiliac joint, pelvis, or right hip joint.  The examiner 
stated that all symptoms, including what could be classified 
as snapping hip syndrome, were totally related to a central 
disc herniation and caused a scleratogenous referral of pain 
from the central disc herniation, with pain referred into the 
right lower extremity without any evidence of radicular 
pathology.

Analysis

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996), aff'd sub nom. Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table). 

Furthermore, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310.

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish the claim as well 
grounded.  However, where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, since lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay 
assertions of medical causation or diagnosis cannot 
constitute evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
a claim, the claim cannot be well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. at 610-11 (1992).  

The evidence does not show that the veteran currently has a 
disability in the right sacroiliac joint, pelvis, or right 
hip.  The medical evidence contained in the record does not 
include any current diagnoses related to the right sacroiliac 
joint, pelvis, or right hip, and the VA examination conducted 
in March 1999 found that the veteran did not have any 
disability in these areas, which was separate and distinct 
from the service connected back disability.  All symptoms in 
the area claimed are part and parcel of the low back 
disability for which service connection is already in effect.  
The veteran has stated that he has a disability in the area 
around his right hip.  However, while the veteran contends 
that such is the case, the record does not disclose that he 
has any medical training to enable him to provide a medical 
opinion or diagnosis for his right sacroiliac joint, pelvis, 
or right hip.  Therefore, his contention in this regard is 
insufficient to render his claim well grounded.  Espiritu; 
Tirpak.  In the absence of medical evidence of a right 
sacroiliac joint, pelvis, or right hip disability , the Board 
finds that the claim is not plausible and so must be denied 
as not well grounded.  



ORDER

In the absence of a well grounded claim, entitlement to 
service connection for a right sacroiliac joint, pelvis, and 
right hip disorder, to include as secondary to the service 
connected disability of chronic low back pain, with central 
disc bulge protrusion L5-S1 and central disc bulge L4-5, is 
denied.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals






